Citation Nr: 1102975	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-00 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the residuals of a fracture 
of the middle finger of the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to August 1957, 
and also had subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, that 
determined that new and material evidence had not been received 
to reopen a service-connection claim for residuals of a fracture 
of the middle finger of the left hand.

The Veteran presented testimony before the undersigned in June 
2009.  A transcript of this hearing has been associated with his 
VA claims file.  

In a July 2009 decision, the Board determined that new and 
material evidence had been received to reopen the Veteran's 
claim.  The Board then remanded the underlying claim for service 
connection for additional development.

The Veteran's case was advanced on the Board's docket at the 
hearing due to his advanced age.  See Board Hearing Tr. at 2; 38 
C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he injured his left middle finger while 
playing football at Redstone Arsenal during service.  In written 
correspondence and in June 2009 testimony before the Board, the 
Veteran described breaking his left middle finger in three places 
during a game.  He claims to have been transported by ambulance 
to the hospital for treatment, where his arm was placed in a 
sling.  Since the injury, the Veteran maintains that he has 
continued to have difficulty with his left middle finger.  
Currently, he experiences limited mobility, burning, tingling, 
numbness, and pain in his left middle finger.  

The Veteran's service treatment records have been determined to 
have been destroyed by a fire at the National Personnel Records 
Center in 1973.  Accordingly, there is no contemporaneous 
evidence demonstrating that the Veteran injured and received 
treatment for his left middle finger.  However, the Veteran is 
competent to state that he broke his finger in service, and that 
he has continued to have trouble with his left middle finger 
since he sustained the in-service injury.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the Veteran's assertions 
regarding the circumstances of the injury and the continuity of 
symptomatology are credible.  See generally Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
Board may not reject the credibility of a Veteran's lay testimony 
solely because it is not corroborated by contemporaneous medical 
records); accord Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

VA has a heightened duty to assist the Veteran where service 
records have been destroyed.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  This includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

In this regard, in July 2009, the Board remanded the claim for 
the purpose of ascertaining the etiology of the Veteran's current 
left middle finger disability.  In March 2010, the Veteran 
underwent VA examination, as a result of which he was diagnosed 
with a mild to moderate deformity of the dorsal base of the 
distal phalanx of the distal interphalangeal joint of the left 
middle finger, and mild degenerative changes of the proximal 
interphalangeal joint of the left middle finger.  At the time of 
the examination, the Veteran reported having broken his left 
middle finger while playing football in service.  He additionally 
stated that he had continued to have trouble with his left middle 
finger since the initial in-service injury.  

Based upon the examination of the Veteran and a review of his 
claims file, the examiner opined that the current degenerative 
changes and deformity of the distal interphalangeal joint of the 
Veteran's left middle finger were as likely as not secondary to 
an old injury to that finger.  However, in addressing whether the 
current disability was related to the Veteran's military service, 
the examiner opined that it was not secondary to his active 
service.  The examiner stated the rationale for his opinions as 
being based upon the examination, and a review of the claims 
file, including the Veteran's military service records.  No other 
information was provided in support of the examiner's 
conclusions.

The rationale provided by the examiner is inadequate, in that he 
did not address the Veteran's lay reports of continuity of 
symptomatology and did not explain the reasons why he felt that 
the Veteran's current disability was unrelated to his active 
service, thereby rendering the examination as a whole inadequate.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(noting that most of the probative value of a medical opinion 
comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 
125 (2007) (holding that "the mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's opinion").

Because the March 2010 report of examination is inadequate for 
rating purposes, a remand for an additional opinion is required.

Accordingly, the case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Forward the Veteran's VA claims folder 
to a qualified clinician for a review of 
the medical and other records contained 
therein.  After reviewing the evidence 
contained in the Veteran's claims file, the 
reviewing clinician should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's left middle 
finger disability is related to his period 
of active duty, to include his reported 
left middle finger injury sustained while 
playing football.  No additional 
examination of the Veteran is required, 
unless the reviewing clinician determines 
such is necessary.  

For purposes of this remand, the examiner 
should accept as true the Veteran's 
statements to the effect that he injured 
his left middle finger while playing 
football in service and that he has 
experienced continued left middle finger 
pain and discomfort following service.

A complete rationale must be provided for 
all opinions rendered.  If the reviewer 
cannot provide the requested opinion 
without resorting to speculation, he or she 
should expressly indicate this and provide 
a supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.

2.  Thereafter, and after performing any 
additional development deemed necessary, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



